Exhibit 10.2

EMBARQ CORPORATION 2006 EQUITY INCENTIVE PLAN

AWARD AGREEMENT

 

To:                                (“You” or the “Participant”) From:   Embarq
Corporation (the “Company”) Date:                    , 2007

Notice of Grant

Subject to the Embarq Corporation 2006 Equity Incentive Plan (the “Plan”) and
this Award Agreement, including Attachment A (the “Award Agreement”), the
Company is granting to you an award of Restricted Stock Units (“RSUs”) under the
Plan (this “Award”). The number of RSUs, the Grant Date and settlement date for
such RSUs are as follows:

Grant of RSUs

 

Grant Date:   

 

   Total Number of RSUs:   

 

   Settlement Date:    Date:    % of RSUs Settled:    April 27, 2008   
            100%

Because this Award is subject to the Plan and this Award Agreement, you should
carefully read the Plan (a copy of which has been provided to you) and this
Award Agreement, including Attachment A, to fully understand the terms of this
Award. Capitalized terms used in this Award Agreement without definition have
the meanings that they have in the Plan. You acknowledge that a copy of the Plan
and the Plan’s Plan Information Statement dated May 2006 has been provided to
you. The terms of the Plan are incorporated by reference. In the event of an
inconsistency between this Award Agreement and the Plan, the Plan governs.

General Terms

This Award Agreement is governed by the laws of the State of Delaware without
giving effect to the principles of the conflict of laws to the contrary. This
Award Agreement may be modified only by written instrument signed by you and the
Company; provided that this Award Agreement is subject to the power of the Board
to amend the Plan as provided in the Plan. Neither this Award Agreement, nor the
Award, may be transferred, sold, assigned, pledged or otherwise alienated or
hypothecated by you in any way other than by will, or by the laws of descent and
distribution. Except as specifically provided in this Award Agreement, this
Award Agreement binds and will inure to the benefit of the heirs, legal
representatives, successors and assigns of the Company and you.



--------------------------------------------------------------------------------

This Award Agreement may be signed in multiple counterparts, each of which will
be considered an original but all of which together will constitute one and the
same agreement. Delivery of a signature page to this Award Agreement by e-mail,
facsimile or other form of electronic transmission will be fully binding.

This Award Agreement is accepted and agreed to by the Participant and the
Company as of the dates indicated below.

 

EMBARQ CORPORATION

          By:  

/s/ Claudia S. Toussaint

    

 

Name:   Claudia S. Toussaint     

 

  , Director    Title:   Corporate Secretary           Dated:  

 

  Dated:   

 



--------------------------------------------------------------------------------

(Attachment A)

SPECIFIC TERMS OF RSU AWARD

Section 1. Settlement of RSU Award.

Except as provided below, the Settlement Date for your RSU Award will be the
date on which your award is settled as indicated in the Settlement Date section
on page 1 of this Award Agreement. This RSU Award may be settled by delivering
to you or your Beneficiary, as applicable and in the sole discretion of the
Company, either (i) an amount of cash equal to the Fair Market Value of a Share
as of the Settlement Date, multiplied by the number of Shares underlying the
RSUs held by you, or (ii) a number of Shares equal to the whole number of Shares
underlying the RSUs then held by you. Any remaining fractional Shares underlying
your RSUs remaining on the Settlement Date will be distributed to you in cash in
an amount equal to the Fair Market Value of a Share as of the Settlement Date,
multiplied by the remaining underlying fractional shares.

Section 2. Effect of Separation from Service.

If your Separation from Service is by reason of your death, Disability,
retirement from service with the Board of Directors, or involuntary Separation
from Service, the Settlement Date of all of your unsettled RSUs will accelerate
on the date of your Termination Date. If your Separation from Service is for any
other reason, such as on account of your voluntary resignation, you will
immediately forfeit all unsettled RSUs on your Termination Date. If there is a
Change in Control, the Settlement Date of all of your unsettled RSUs will
accelerate to the date of the Change in Control.

Section 3. Dividend Equivalents.

If the Company pays cash dividends on shares of its common stock while you hold
the RSUs, you will receive a dividend equivalent payment equal to the per share
cash dividend paid on shares of the Company’s common stock multiplied by the
number of Shares underlying your RSUs held on the dividend record date. This
dividend equivalent will be paid to you as soon as practicable after the cash
dividends are paid. If non-cash dividends are paid on the underlying Shares and
you hold RSUs on the dividend record date, the vesting and delivery date of the
non-cash dividend will be the same as the Settlement Date of the RSUs to which
the underlying Shares are attributable.